Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record containing a typewritten transcript of .the testimony taken at the hearings and the original exhibits, without printing the same, and upon typewritten appellants’ points, upon condition that the appellants serve one copy of the typewritten *940appellants’ pcants on the attorney for the respondent and file six copies thereof, together with the original record, with this court. The stay contained in the order to show cause, dated May 16, 1960, is continued on condition that the required papers be filed by respondents-appellants by May 31, 1960, with notice of argument for June 7, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 3, 1960. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.